  Case 15-29714         Doc 37     Filed 01/16/19 Entered 01/16/19 09:48:43              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-29714
         JOANNE E DUFFING

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2015.

         2) The plan was confirmed on 11/19/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/23/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/04/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $15,941.90.

         10) Amount of unsecured claims discharged without payment: $10,346.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-29714              Doc 37          Filed 01/16/19 Entered 01/16/19 09:48:43                     Desc Main
                                               Document Page 2 of 3



Receipts:

          Total paid by or on behalf of the debtor                     $15,084.77
          Less amount refunded to debtor                                    $0.00

NET RECEIPTS:                                                                                            $15,084.77


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                          $4,000.00
    Court Costs                                                                        $0.00
    Trustee Expenses & Compensation                                                  $673.95
    Other                                                                             $37.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,710.95

Attorney fees paid and disclosed by debtor:                              $0.00


Scheduled Creditors:
Creditor                                                Claim         Claim            Claim       Principal      Int.
Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
AMER COLL CO                              Unsecured         323.00           NA              NA            0.00       0.00
AMERICOLLECT INC                          Unsecured         134.00           NA              NA            0.00       0.00
CHASE CARD MEMBER SERVICE                 Unsecured      5,203.00            NA              NA            0.00       0.00
CHASE CARD MEMBER SERVICE                 Unsecured         415.00           NA              NA            0.00       0.00
Choice Recovery                           Unsecured         542.00           NA              NA            0.00       0.00
Choice Recovery                           Unsecured          75.00           NA              NA            0.00       0.00
CREDIT MANAGEMENT                         Unsecured         176.00           NA              NA            0.00       0.00
DIAMOND RESORTS                           Unsecured      3,202.00            NA              NA            0.00       0.00
ER Solutions/Convergent Outsourcing, IN   Unsecured         151.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO                 Unsecured         125.00           NA              NA            0.00       0.00
MERRICK BANK                              Unsecured         704.00        521.70          521.70        521.70        0.00
MIDLAND FUNDING                           Unsecured      2,512.00       2,511.93        2,511.93      2,511.93        0.00
MIDLAND FUNDING                           Unsecured            NA         631.41          631.41        631.41        0.00
PORANIA LLC                               Unsecured            NA         600.00          600.00        600.00        0.00
PORTFOLIO RECOVERY ASSOC                  Unsecured         184.00        148.37          148.37        148.37        0.00
PRA RECEIVABLES MGMT                      Unsecured      2,348.00       2,338.33        2,338.33      2,338.33        0.00
PRA RECEIVABLES MGMT                      Unsecured         997.00        996.71          996.71        996.71        0.00
PRA RECEIVABLES MGMT                      Unsecured         349.00        348.81          348.81        348.81        0.00
WELLS FARGO DEALER SERVICES               Unsecured      2,000.00       2,276.56        2,276.56      2,276.56        0.00
WELLS FARGO DEALER SERVICES               Secured              NA     10,555.79             0.00           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-29714         Doc 37      Filed 01/16/19 Entered 01/16/19 09:48:43                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,373.82         $10,373.82              $0.00


Disbursements:

         Expenses of Administration                             $4,710.95
         Disbursements to Creditors                            $10,373.82

TOTAL DISBURSEMENTS :                                                                      $15,084.77


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
